THE COURT
was of opinion, under the authority of the two cases of Hopkirk v. Bell, in February term, 1806, and 1807, 3 Cranch [7 U. S.] 454, and 4 Cranch [8 U. SJ 164, that the statute of limitations is no bar; it being a legal impediment removed by the treaty of peace and the convention of 1802.
THE COURT said that the correct way of settling interest accounts, is, in case the payment is equal to, or exceeds the interest, to add interest to principal up to the time of the payment, and deduct the payment from the sum of interest and principal; but if the payment does not equal or exceed the interest, the payment is not to be deducted till the time of settlement